of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-111704-09 uil the honorable tim holden lebanon county district_office cumberland street lebanon pa attention --------------- dear congressman holden i am responding to your inquiry dated date on behalf of your constituent -------------------------- -----------------wrote about the taxation of social_security_benefits and the accuracy of a post card mailing he received regarding the possibility of lowering the amount of taxable social_security_benefits income_tax treatment of social_security_benefits prior to social_security_benefits were not subject_to income_tax the income_tax treatment of social_security_benefits is governed by sec_86 of the internal_revenue_code the code the legislative_history of sec_86 of the code says the congress believed the prior policy of excluding all social_security_benefits from a recipient's gross_income was inappropriate the congress reasoned that social_security_benefits are similar to benefits received under other retirement systems which the law taxes if they exceed a worker's after-tax contributions consequently taxing a portion of social_security_benefits improves tax equity by treating more nearly equally all forms of retirement and other income designed to replace lost wages for example unemployment_compensation and sick_pay see s rep no 98th cong 1st sess 1983_2_cb_326 in the congress taxed up to percent of social_security_benefits for taxpayers whose modified_adjusted_gross_income plu sec_50 percent of social_security_benefits exceeded dollar_figure for an individual or dollar_figure for a married couple filing a joint tax_return the omnibus budget reconciliation bill introduced the two tier_system sometimes referred to as a graduated system for the calculation of taxable social conex-111704-09 security benefits this bill taxed up to percent of social_security_benefits taxable for taxpayers whose income modified_adjusted_gross_income plu sec_50 percent of social_security_benefits exceeded dollar_figure for an individual or dollar_figure for a married couple filing a joint tax_return accordingly the taxable_portion of social_security_benefits depends on the benefit amount the amount of other income and the filing_status calculation of taxable_portion of social_security_benefits taxpayers must include a portion of the social_security_benefits they receive in gross_income and these benefits are taxable if the recipient's provisional income exceeds certain threshold levels sec_86 of the code the term provisional income describes the sum of modified_adjusted_gross_income and one-half of the social_security_benefits reported to the taxpayer on form ssa-1099 the code does not define the term provisional income but it is referred to in the legislative_history of sec_86 see h_rep_no 103d cong 1st sess 1993_3_cb_167 to determine the amount of taxable social_security_benefits the taxpayer must first determine the taxpayer's adjusted_gross_income generally the lower a person's adjusted_gross_income and thus their provisional income the lower the portion of social_security_benefits if any that will be taxed for this purpose adjusted_gross_income does not include any of the social_security_benefits reported to them on form ssa-1099 second the taxpayer must calculate the taxpayer’s modified_adjusted_gross_income sec_86 of the code to calculate modified_adjusted_gross_income the taxpayer must add the items below to the taxpayer's adjusted_gross_income o exclusions for income on savings bonds used to pay higher education expenses under sec_135 o exclusions for amounts paid under an adoption_assistance_program of the employer under sec_137 o deductions for interest on qualified educational loans under section o exclusions applicable to citizens or residents of the united_states living aboard under sec_911 o exclusions for income from sources within possessions of the united_states under sec_931 o exclusions for income from sources within puerto rico under sec_933 o tax-exempt_interest the taxpayer received or accrued during the taxable_year conex-111704-09 third the taxpayer must add percent of the taxpayer’s social_security_benefits to the modified_adjusted_gross_income to determine provisional income if the provisional income exceeds dollar_figure for single_taxpayer and dollar_figure for a married couple filing a joint tax_return up to percent of the social_security_benefit may be taxable if the provisional income exceeds dollar_figure for single_taxpayer or dollar_figure for married couple filing a joint tax_return taxpayers filing jointly up to percent of the social_security_benefits may be taxable the taxable_amount depends on how much the provisional income exceeds the thresholds a detailed explanation of the taxation of social_security_benefits is available in the enclosed publication social_security and equivalent railroad retirement benefits the publication contains worksheets for calculating the taxable_portion of social_security_benefits lowering provisional income by lowering provisional income a taxpayer could possibly lower the percentage of taxable social_security_benefits or even avoid taxation on social_security_benefits altogether the postcard received suggests that application of sec_72 of the code might help reduce provisional income sec_72 deals generally with commercial_annuity products and retirement annuities both of these items however may result in additional taxable_income to judge the impact of annuities for all federal tax purposes including the determination of provisional income taxpayers would have to consider several factors including one’s tax_bracket itemized_deductions exemptions and income requirements i hope this information is helpful if you need further information please contact me or - --------------------at -------------------- sincerely janine cook chief employment_tax branch1 division counsel associate chief_counsel tax exempt government entities enclosure
